386 F.2d 452
Ana H. PASOS, Appellant,v.Herman S. FERBER and Marion Juanita Ferber, Tri-F's Associates, Inc., Intervening Defendant, andCraft Associates, Garnishee.
No. 16529.
United States Court of Appeals Third Circuit.
Argued November 8, 1967.
Decided December 15, 1967.

Appeal from the United States District Court for the Middle District of Pennsylvania; Michael H. Sheridan, Judge.
Leo L. McCormick, Downey, Sullivan, McCormick & Fitzgerald, Kansas City, Mo. (B. Todd Maguire, Wilkes-Barre, Pa., on the brief), for appellant.
Albert H. Aston, Wilkes-Barre, Pa. (Robert V. Stevens, Wilkes-Barre, Pa., Alfred A. Fielder, Omaha, Neb., on the brief), for appellee.
Before STALEY, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In the instant case the District Court for the Middle District of Pennsylvania, 263 F.Supp. 877, entered an Order dissolving and setting aside part of a writ of execution it had issued in attachment proceedings instituted by the plaintiff-appellant.


2
On review of the record and the contentions presented by the parties on this appeal we are of the opinion that the evidence sustained the District Court's disposition.


3
The Order of the District Court will be affirmed for the reasons so well stated by Chief Judge Sheridan in his Opinion which exhaustively reviews the evidence and applicable legal principles.